Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


BLUEBERRY SALES, L.L.P.,


                            Appellant,

v.

BARRY CALLEBAUT AG,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-07-00239-CV

Appeal from the

327th District Court
of El Paso County, Texas

(TC# 2006-1437)



MEMORANDUM OPINION

	Pending before the Court is the joint motion of Appellant, Blueberry Sales, L.L.P., and
Appellee, Barry Callebaut, to dismiss this appeal pursuant to Tex. R. App. P. 42.1 because the parties
have settled all matters in controversy.  We grant the motion and dismiss the appeal with prejudice. 
Pursuant to the parties' agreement, we assess costs against the party incurring same.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


						ANN CRAWFORD McCLURE, Justice

June 3, 2009

Before McClure, J., Ables, Judge, and Gomez, Judge
Ables, Judge, sitting by assignment
Gomez, Judge, sitting by assignment